DISSENTING OPINION. McCulloch, O. J. The rule at common law, with respect to liability of a tenant after destruction of the leased building, was stated and adopted by this' court in Buerger v. Boyd, 25 Ark. 441. The majority now adhere to it as an established rule of property in this State. I •fail to discover 'any ambiguity in the contract. It is clearly one for the lease of real estate for a fixed period, together with the ¡building to be erected thereon; and oral testimony should not have been admitted to prove that the building was the solé subject-matter of the contract. Such evidence varied the terms of the written contract as interpreted in accordance with the rule of law announced by this court in Buerger v. Boyd, supra. That rule of law is admittedly a harsh one, and has been rejected by some of the American courts, but it is in accordance with the weight of authority in this country. Hart, J., concurs.